IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED

RHONDA JEAN EHMER A/K/A
RHONDA J. EHMER A/K/A
RHONDA EHMER F/K/A
RHONDA JEAN BLANKENSHIP A/K/A
RHONDA J. BLANKENSHIP,

             Appellant,

v.                                                Case No. 5D16-3534

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST, LAKEVIEW LOAN SERVICING,
LLC, HAMMOCK TRACE PRESERVE
HOMEOWNERS AND JOEL BLANKENSHIP,

             Appellees.
                                       /

Opinion filed June 9, 2017

Appeal from the Circuit Court for
Brevard County,
Robert A. Wohn, Jr., Judge.

Mark P. Stopa, of the Stopa Law Firm,
Tampa, for Appellant.

David     Rosenberg,    of    Robertson,
Anschutz & Schneid, P.L., Boca Raton,
for Appellee U.S. Bank Trust, N.A.

No appearance for other Appellees.


                             ON CONCESSION OF ERROR

PER CURIAM.
       Upon consideration of the concession of error filed by Appellee, U.S. Bank Trust,

N.A., as Trustee for LSF9 Master Participation Trust, we reverse the trial court’s July 18,

2016 Final Judgment of Foreclosure and remand the matter for entry of an involuntary

dismissal in favor of the defendant.


       REVERSED and REMANDED.


TORPY, WALLIS, and LAMBERT, JJ., concur.




                                            2